                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

 litRe
                                     Civ. Nos. 17-8377, 17-8378, 17-8574,
ANDREA NEWTON,                      17-11637, 17-11856, 17-11859

                          Debtor.
                                     Bankruptcy Case No. 17-190 19

 Newton et al.,

                  Plaintiff,
                                     OPINION AND ORDER
                    V.


 Clinton Palmer,

                  Defendant.

KEVIN MCNULTY, U.S.D.J.:
      This matter comes before the Court on the applications of prose Debtor-
Appellants Andrea Newton and her husband, Mark Newton, for an order
allowing the appellants to prosecute this appeal without submitting critical
items from the record below—chiefly, the transcripts of the bankruptcy court
proceedings and rulings. (DE 38).1 The Newtons seek to appeal from three
orders: (1) a September 19, 2017 Order that incorporated a settlement between
Appellants and their landlord, Clinton Palmer; (2) an October 6, 2017 Order
that granted relief from the automatic stay in bankruptcy to Palmer so that he
could proceed with eviction proceedings against Appellants based on their
failure to comply with the September 19, 2017 Order; and (3) a November 7,
2017 Order denying Mr. Newton’s application to intervene in Ms. Newton’s
bankruptcy proceeding.
      Both the September 19, 2017 Settlement Order and the November 7,
2017 Order denying intervention were entered “for the reasons set forth on the



      “DE   “refers to the Docket Entry number in Civ. No. 17-8377.
                                            1
record.” This Court has provided the Newtons with numerous opportunities to
perfect their appeal and to submit the transcripts of the oral decisions at issue
in this appeal. The Newtons’ continued disregard of this Court’s orders violates
the Federal Rules of Bankruptcy and impedes this Court’s review.
       I provide a brief summary of the Newtons’ repeated non-compliance:
   •   November-December 2017: the Newtons file their notices of appeal.
   •   April 4, 2018: I enter an order to show cause why the appeals should not
       be dismissed based on the Newtons’ failure to file the record in
       compliance with Fed. R. Bankr. R. 8003 and 8009. (DE 8). The
       appellants do not respond adequately, but cite medical problems. (DE 9).
   •   April 26, 2018: I dismiss the appeals without prejudice to reinstatement
       if the record is properly filed within 30 days. (DE 10).
   •   On May 25, 2018, the Newtons write to the Court claiming that they were
       not “served” with the April 26, 2018 order and did not learn about it until
       May 3, or possibly May 25, 2018, and should be given more time to
       comply. (DE 11).
   •   On May 29, 2018, I enter an order granting a further extension until
       June 19, 2018. (DE 12).
   •   July 22, 2018: A purported designation of the record on appeal is filed.
       (DE 13). It does not include the transcripts of September 19, 2017 or
       November 7, 2017 transcript.
   •   July 20, 2018: The Newtons write to the Court, claiming to have
       overlooked various court-imposed obligations and orders, citing medical
       problems and religious observances, and requesting reinstatement of
       their appeals. (DE 14).
   •   March 5, 2019: Despite deficiencies, the Court reinstates the Newtons’
       appeals. A briefing schedule is entered requiring the Newtons to file their
       merits briefing by April 4, 2019. (DE 21).
   •   March 8, 2019: In state-court eviction proceedings, the Newtons
       represent to the State judge that that my order of March 5, 2019
       impliedly stayed the eviction because it was entered after they had moved
                                             2
        for reinstatement of their appeal “and other relief.” The Superior Court
        adjourns the proceedings, seeking clarification as to whether a stay had
        been granted. (DE 26   ¶J   26, 27).
    •   March 19, 2019: I enter an opinion and order stating in no uncertain
        terms that no stay was in p]ace and denying a pending motion for a
        stay.2 (DE 28, 29). I particularly admonish the Newtons that, when this
        Court eventually considers the merits of their appeal, I will consider
        whether they have filed (1) the transcript of the settlement that was put
        on the record (hearing August 30, 2017, order issued Sept. 19, 2017);
        and (2) the transcript for the November 7, 2017 hearing denying Mr.
        Newton’s application to intervene in Ms. Newton’s bankruptcy
        proceeding. (DE 28 at 7 n.2). I further warn the Newtons that their
        failure to file the transcripts may result in summary dismissal of the
        appeals. (Id.).
    •   March 19, 2019: My order denying the Newtons’ motion for a stay
        pending appeal directs them to comply with my earlier order and file the
        critical record items, including transcripts, by April 15, 2019.
    •   March 21, 2019: The Newtons file additional papers in support of a stay.
        (DE 34)
    •   March 21, 2019: By supplemental opinion and order, I deny the stay
        motion and reaffirm the order and opinion of March 19, 2019. (DE 36)
    •   April 4, 2019: The Newtons fail to file a merits brief by the deadline
        mandated by the Court’s March 5, 2018 Order.
    •   On April 9, 2019, the Newtons file the motion now before the Court,
        seeking consideration of their appeal without the need to file transcripts.
        The Newton’s motion papers proffer that they will file their merits brief
        after the Court resolves this motion. (DE 38-1 ¶28).


2     That stay motion was originally filed in December 2017 (DE 7), but became
moot when the appeal was terminated (DE 8). After the appeal was reinstated on
March 5, 2019 (DE 21), I authorized the Newtons’ adversary, Palmer, to file a response
(DE 24), which he did (DE 26). (See procedural history in Opinion and Order (DE 36).)
                                               3
   •   April 15, 2019. Extended deadline to file the record.
       The Newtons have not presented any compelling arguments suggesting
that this Court should disregard the Federal Rules of Bankruptcy and allow
them to appeal without submitting the decisions from which they are
appealing. The Newtons suggest, without any supporting evidence, that they
live “on a meager fixed income.” (DE 38, at ¶27). They further believe that the
underlying decision is not required for the Court to decide their appeal. (DE
38).
       As I previously advised the Newtons, Federal Rule of Bankruptcy
Procedure 8006 requires the party appealing a decision of a bankruptcy court
to file, within fourteen days of filing the notice of appeal, a designation of items
to be included in the record on appeal and a statement of issues presented.
“While the Rule does not require that the ‘record on appeal’ include all
transcripts of the proceedings below, its provisions make clear that those
documents which include ‘findings of fact’ or ‘conclusions of law’ are deemed
part of the record, including transcripts.” In re Harris, 464 F.3d 263, 269 (2d
Cir. 2006). While I am mindful of the Newton’s pro se status, the record is now
substantially overdue. I have given them multiple opportunities to submit the
necessary items. Those orders have met with excuses and commitments to
comply if the Court will grant an extension. Having been granted extensions,
the Newtons now seek to be exempted from complying at all.
       “Appellants have the duty to [designate and] provide the IClourt with all
documents, including transcripts, that are necessan’ to conduct substantive
review.” In re Olick, 466 BR. 680, 695 (E.D. Pa. 2011); see In re WEB2B
Payment Solutions, Inc., 2013 WL 2383599, *12 (Bankr. D. Minn. May 30,
2013) (citing cases). In addition, “[i]f the record designated by any party
includes a transcript of any proceeding or a part thereof, the party shall,
immediately after filing the designation, deliver to the reporter and file with the
clerk a written request for the transcript and make satisfactory arrangements




                                             4
for payment of its cost.” In re Richardson Indus. Contractors, 189 F. App’x 93,
95 n.2 (3d Cir. 2006).


                                     ORDER
      Accordingly, IT IS this 16th day of April, 2019,
      ORDERED that the Newtons’ motion to proceed without filing the
transcripts of the Bankruptcy court’s oral decisions is DENIED.
      The clerk shall file this order under all six of the captions above.




                                      Ke in McNulty
                                      United States District Judge




                                            5
